                            United States District Court
                                      for the
                            Southern District of Florida

Andre Chapman, representative of         )
Estate of Darren Rainey and others,      )
Plaintiffs,                              )
                                         ) Consolidated Action Case No. 14-
v.                                       ) 23323-Civ-Scola (Orig. Case No. 14-
                                         ) 24140-Civ-Scola)
Florida Department of Corrections,       )
Corizon, LLC, Roland Clarke, and         )
Cornelius Thompson, Defendants
                                  Omnibus Order
      Andre Chapman, in his representative capacity, sued the Defendant
prison, prison officials, and prison employees, under 42 U.S.C. § 1983, for the
wrongful death of his brother, Darren Rainey, in 2012. After years of litigation,
the mediator in this case notified the Court, on January 17, 2018, that this
matter had settled in full. (Mediation Rep., ECF No. 241.) On that same day,
the Court administratively closed the case and directed Chapman to file a
stipulation of dismissal or a motion to dismiss. (Order, ECF No. 242.) Also on
that same day, attorney Linda Commons, who had worked with Plaintiff’s
counsel at some point in this litigation, filed a notice of a charging lien. (Not. of
Charging Lien, ECF No. 243.) This notice spawned ten months of legal
wrangling—in this Court, the Eleventh Circuit, and the state probate court,—
and the case, to this day, has yet to be dismissed.
      Now pending before the Court are (1) Chapman’s “Petition for
Determination and Allocation of Wrongful Death Damages” (Pl.’s Pet., ECF No.
314); (2) a motion to intervene regarding that petition filed by the personal
representative of the estate of Rainey’s daughter1 (Mot. to Intervene, ECF No.
318); and (3) Chapman’s motion for the entry of an order authorizing the
release of settlement proceeds to attorney John R. Sutton’s trust account (Mot.
for Release Auth., ECF No. 334). For the reasons that follow, the Court denies
Chapman’s petition for allocation (ECF No. 314); denies Anderson’s motion to
intervene (ECF No. 318); and grants Chapman’s motion for an order
authorizing the release of settlement funds (ECF No. 334).

1Rainey was survived by a daughter, Daralyn Anderson, who died eight months after
he did. Long after this case was filed—in fact, after it had been settled—Joyce
Anderson, Daralyn’s mother, was appointed the personal representative of Daralyn’s
estate. Going forward, the Court will refer to the personal representative of Daralyn’s
estate as “Anderson.”
    1. Background
       In attempting to facilitate the parties’ settlement while Commons’s
charging lien issue was pending, the Court ordered the Defendants to release
their respective shares of the settlement proceeds to the Sutton Law Group2
Trust Account upon their receipt of an executed release from Chapman. (Order
Re Settlement Distr., ECF No. 266, 1.) The Court further allowed that, “[o]nce
the funds deposited in Mr. Sutton’s trust fund have cleared, the Plaintiff may
recover his share of the proceeds and cause it to be deposited into the
designated estate depository.” (Id.) At the same time, the Court required the
remaining funds to stay put while the Court sorted out the issues raised by
Commons’s attempt to impose a charging lien (including her claim that
Chapman’s counsel was not entitled to any fees whatsoever). (Id.) The Court
did not reserve any jurisdiction over the settlement fund amounts that were
due to Chapman apart from any portion that was related to fees and costs.
       The Court entered this order in February 2018. In April, the Court
struck Commons’s charging lien and ordered the parties to confer regarding
“the resolution of Commons’s entitlement to any of the fee amount retained in
Sutton’s trust account.” (Order Granting Mot. to Strike, ECF No. 279, 4.) At
this point the Court assumed, mistakenly, that any of the settlement funds
that were not related to fees and costs had already been distributed. In any
event, thereafter, the parties notified the Court that they were unable to reach
an agreement regarding Commons’s entitlement to fees. (Jt. Status Rep., ECF
No. 281.) Additionally, unhappy with the Court’s striking of her lien and,
apparently, the parties’ inability to otherwise reach an agreement regarding
amounts Commons claimed entitlement to, Commons then filed a motion for
reconsideration of the Court’s order. (Commons’s Mot. for Reconsid’n, ECF No.
282.) In denying this motion, the Court also ordered the parties to show cause
why the Court should continue to be involved with sorting out the distribution
of the settlement funds in this case.
       It was not until May 9, 2018, upon notice from Defendant Corizon, LLC,
that any of the parties bothered to alert the Court that Chapman had yet to
execute the releases and that, as a result, no settlement funds had been
tendered. According to Corizon, Chapman’s attorneys advised they were
seeking approval from the probate court for Chapman to execute the releases.
Upon receipt of Corizon’s notice, the Court set the matter for a status
conference. At the status conference, attorney Sutton advised the Court that

2 Attorney John R. Sutton filed a notice of appearance on behalf of Chapman’s
counsel, Milton C. Grimes and his law offices, in response to the issues relating to
Commons’s claims. (Not. of Appearance, ECF No. 256.)
not only was the requirement that funds be deposited into his account
“probably unnecessary,” it was also “perhaps incorrect.” (Hr’g Tr. 5:7–9, ECF
No. 306, 5.) According to Sutton, Chapman had filed a motion for approval of
the settlement with the probate court and the parties could make use of a
restricted depository rather than his trust account.
       Immediately thereafter, the Court vacated that part of its earlier order
directing the Defendants to pay the settlement proceeds into Sutton’s trust
account. (Order on Settlement Issues, ECF No. 298.) “In sum, the Court
relinquishe[d] the jurisdiction it retained with respect to the finalization of the
distribution of settlement funds in this case.” (Id. at 2.) The Court then
ordered the parties to file their dismissal paperwork on or before July 23,
2018. Commons then, on the same day, filed a notice of appeal of the Court’s
order striking her charging lien. (Not. of Appeal, ECF No. 300.)
       In the meantime the probate court approved the settlement, to an
extent, and “authorized Andre Chapman as personal representative of the
Estate of Darren Rainey to sign documents related to approval of the
settlement.” (Pl.’s Mot. for Ext., ECF No. 307.) At the same time, the probate
court also ordered Chapman to “file in federal court a petition for
determination of heirs because the probate court deemed the settlement to be
for wrongful death and, therefore, NOT an [e]state asset.” (Id. at 2
(capitalization in original).) As a result, Chapman sought an extension of
fifteen days within which to submit his dismissal paperwork. (Id.)
       Chapman then filed his “Petition for Determination and Allocation of
Wrongful Death Damages,” certifying that the requested relief was opposed by
the Defendants as well as attorney Christopher Wintter who claimed to
represent the personal representative of Rainey’s daughter’s estate. (ECF No.
314, 2). At the time the Defendants filed their opposition, they expressed,
among other issues, their concern that the Court likely lacked jurisdiction
over the settlement proceeds while Commons’s appeal was pending. (Def.’s
Opp., ECF No. 315 (joined by all Defendants (ECF Nos. 316, 317).) The Court
joined the Defendants in this concern. But Commons has now voluntarily
dismissed that appeal. And the Court has now reviewed the motion. The Court
has also now reviewed Anderson’s motion to intervene “regarding
determination and allocation of wrongful death damages” (ECF No. 318) as
well as Chapman’s motion for an order authorizing the release of the
settlement proceeds (ECF No. 334).

   2. Discussion
       The complaint in this case is based on federal law, alleging various
violations of Rainey’s rights under 42 U.S.C. § 1983—violations that resulted
in his death. The claims allege disability discrimination under the Americans
with Disabilities Act and violations of the Eighth and Fourteenth Amendments
of the Constitution. The parties to this action have settled the controversy
between them. Despite this settlement, Chapman has filed a petition asking
the Court to make a determination of Rainey’s heirs and to allocate “wrongful[-
]death damages.” Anderson, on behalf of her daughter’s estate, seeks to
intervene in that determination.
        Chapman does not identify what specific legal authority requires, or
even allows, the Court to make the determination he is asking the Court to
make. Instead, he points to the probate court judge’s having “directed [him] to
file ‘a determination of heirs’ in [f]ederal [c]ourt.” (Pl.’s Pet. at 3.) Chapman also
sets forth the framework, under § 1988, that “establishes a three-step formula
for the selection of the appropriate substantive law in civil rights cases.” (Id. at
5.) But he does not explain why, in light of the parties’ settlement, the Court
must even go through this analysis. Rather, his concern is centered on his
preemptive argument that Anderson, or her daughter’s estate, is not entitled to
any portion of the settlement.
        Nor does Anderson, in her motion to intervene in the Court’s
determination of Chapman’s petition, provide support for the Court’s
involvement in determining the heirs in this case. Instead, even Anderson
describes Chapman’s efforts as “improperly asking this Court to adjudicate
that Andre and Renee Chapman are the sole persons entitled to the proceeds
generated by th[is] lawsuit.” (Anderson’s Mot. at ¶ 5.)
        The probate court’s labeling of the proceeds of the settlement in this
case as “the proceeds of a wrongful death settlement,” does not compel a
different result. (Probate Court’s Order Approving Wrongful Death Settlement,
ECF No. 318-3, 2.) Neither party argues that the probate court’s summary
characterization of the settlement proceeds is any way binding on this Court
or requires this Court to apply any of the provisions of Florida’s Wrongful
Death Act to the handling of the settlement proceeds in this case. For her part,
Anderson claims her daughter’s estate is entitled to intervene because the
estate “has a right to the proceeds generated by th[is] lawsuit.” (Anderson’s
Mot. at 6.) This right, Anderson explains, stems from Daralyn’s status as
“Rainey’s sole ‘survivor’ under Florida’s Wrongful Death Act”; Daralyn’s status
as “Rainey’s sole intestate heir under the Florida Probate Code”; and
“Daralyn’s right to Darren Rainey’s intestate property vest[ing] on the date of
Rainey’s death.” (Id.)
        In urging the Court to look to Florida’s Wrongful Death Act to support
Daralyn’s rights to the settlement proceeds, Anderson points to § 1988 which
she claims “requires application of state survivorship law.” (Id. (emphasis
supplied).) This is so, she says, because § 1983 “is silent or ‘deficient’” in
“provid[ing] for the survival of a civil rights action in favor of another upon the
death of the injured party.” (Id.) But whether or not § 1983 is deficient in
affording relief in this case is not at issue: a mediation here resulted in the
settlement “of all claims.” (Med. Rep., ECF No. 241, 1.) Neither party, then,
has presented any reason why the Court must resort to Florida law to
effectuate the purposes of § 1983 in this particular case. Because none of the
parties in this case argue that the civil rights statutes are “unsuited or
insufficient to furnish suitable remedies,” Robertson v. Wegmann, 436 U.S.
584, 588 (1978) (quotations and citations omitted), there is no reason to look
to state law to fill any gaps in the relief afforded by § 1983. The Court finds
nothing in §§ 1983 or 1988 that requires the Court to apply Florida law to
determine how to divide the proceeds of a personal representative’s § 1983
case that has settled.
       Perhaps if Anderson were to seek her own relief against the Defendants,
her claim that “there is no question that § 1983 is ‘deficient’” and that
therefore “§ 1988 directs that this gap be filled by Florida law,” would apply. It
is also possible, however, that, upon analysis, a Court might determine that
application of Florida law in that context would be “inconsistent with the
Constitution and laws of the United States.” 42 U.S.C. § 1988(a). And thus
“state law [would] be disregarded in favor of the federal common law.” Heath v.
City of Hialeah, 560 F. Supp. 840, 841 (S.D. Fla. 1983). In any event, here,
where Anderson is not seeking her own relief against the Defendants, but
merely trying to lay claim to a settlement between other parties, the parties
have presented no discernable basis supporting the application of Florida law.
       Lastly, Anderson’s claim that “[e]ach of the counts in Plaintiff
Chapman’s Second Amended Complaint seek[s] damages on behalf of the
‘Estate of Darren Rainey’ based upon the damages scheme set forth in the
Wrongful Death Act,” is without merit. Nothing in the complaint mentions the
Wrongful Death Act or even Florida law. (Anderson’s Resp. to Pl.’s Pet., ECF
No. 322, 12.)

   A. Intervention
      Anderson seeks to intervene as a matter of right under Federal Rules of
Civil Procedure 24(a)(2). Among other things, a party seeking to intervene
under this rule must establish that “[s]he has an interest relating to the
property or transaction which is the subject of the action.” Chiles v.
Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). Anderson’s claim that
Daralyn’s estate has a right to the proceeds of the settlement is based on her
contention that Florida’s Wrongful Death Act and Florida’s Probate Code
should be applied to the Court’s evaluation of this case. As set forth above,
neither party has established this to be the case. Again, there is no continuing
§ 1983 controversy before the Court—the case has been settled by the parties
to this action and administratively closed. There is thus no reason for the
Court to look to § 1988 “to fully carry the civil rights statutes into effect,”
Sharbaugh v. Beaudry, 267 F. Supp. 3d 1326, 1330 (N.D. Fla. 2017), and
therefore no reason to apply Florida law. Other than this hook, Anderson has
not proffered any other basis upon which the Court could find she has an
interest, under Rule 24(a)(2), that would require the Court to allow her
intervention. On this basis alone, the Court denies Anderson’s motion to
intervene (ECF No. 318) and will not consider her opposition in evaluating
Chapman’s petition.

   B. Chapman’s Petition
       According to Chapman, the probate court has authorized and directed
him to sign the required releases related to the settlement of this case. At the
same time, the probate court’s approval of “the global gross settlement of
$4,500,000” was made “contingent upon this [Court’s] approval of this
settlement.” Again, the Court does not find anything ripe for its approval: if the
parties’ settlement agreement requires Chapman to execute a release in
exchange for the Defendants’ releasing the settlement funds and if the probate
court has directed Chapman to sign the release, then Chapman should sign
the release and the Defendants should thereafter release the proceeds of the
settlement. Anderson is not a party to this case and the Court has denied her
request to intervene. The Court has stricken Commons’s charging lien and she
is not a party to this case either. Because the actual parties in this case have
settled their dispute, there is no occasion for the Court to apply state law to fill
in any gaps left by § 1983—the Plaintiff appears to have been afforded
adequate relief without relying on the Court’s analysis in that regard. And no
one is complaining about the adequacy of the settlement amount itself. The
Court simply does not consider the settlement of this case to be a settlement of
a wrongful-death claim under Florida law. Therefore, court approval under
Florida’s Wrongful Death Act is not implicated or warranted.
       To the extent the probate court’s approval of the settlement in this case
was contingent on any order issuing from this Court, that contingency should
be removed. All parties in this matter have been represented by competent
counsel and the mediation that resulted in settlement was presided over by an
experienced and well regarded member of the Florida Bar. No one who is
actually a party to this case has objected to any of the terms of the settlement.
If either party refuses to consummate the settlement in this case, a motion to
enforce the settlement agreement can be filed at which point its terms might
then be tested. Short of that, though, there is simply no reason for the parties
in this case not to comply with their respective obligations under their
agreement. The matters before this Court do not warrant a determination of
heirs; if the probate court finds it must make such a determination itself, for
its own purposes, that is a separate issue. But that issue, whatever it is,
should not delay the Defendants from tendering the proceeds of this
settlement and finally ending their further involvement in this case.
       Corizon, in its response to Chapman’s petition, raises theoretical
concerns, prompted by Anderson, Commons, and Wintter’s involvement in this
case, that Chapman might never have had the authority, as the personal
representative of Rainey’s estate, to litigate and settle this case. Corizon is also
concerned that Anderson might move to set aside the settlement. While parties
and counsel are always free to raise objections, file motions, or execute any
other legal maneuver, Rule 11 under the Federal Rules of Civil Procedure
serves as a mechanism to protect parties from improper, frivolous, or
unsupported filings. While this may not be the “bulletproof order” (Corizon’s
Resp., ECF No. 315, 6.) Corizon was hoping for, between the passing of the
limitations period, the Court’s denial of Anderson’s motion to intervene, and
whatever rights and obligations are afforded under the parties’ settlement
agreement, this should be enough.
       The Court also finds Chapman’s request that the Court approve his
attorneys’ claims for fees and costs to be improper. If counsel and his client
are in agreement about the division of the proceeds, this Court does not
perceive, on the record before it, any impediment to such a distribution.
Further, since Commons has dismissed her appeal of the Court’s order
striking her charging lien, the Defendants’ tendering of the settlement
proceeds should no longer be delayed on that basis.

   C. Release of Settlement Proceeds
      Lastly, Chapman seeks an order authorizing the Defendants to release
the settlement proceeds to the Sutton Law Group, P.A. Trust Account. None of
the Defendants oppose this request. Chapman advises that Anderson, on
behalf of her daughter’s estate, intends to oppose this motion and that
Commons also objects to the motion. Neither is a party to this case. Therefore,
upon what the Court construes as the parties’ joint motion, the Court orders
the Defendants to comply with the parties’ settlement agreement by delivering
their respective portions of the gross settlement amount to the Sutton Law
Group, P.A., Trust Account on or before November 26, 2018.
   3. Conclusion
       As set forth above, the Court finds that neither the Plaintiff nor
Anderson has persuaded the Court that Florida law should be applied to a
determination of the distribution of the settlement proceeds in this case. The
Court thus has no occasion to either allocate the funds or to approve the
settlement itself. The Court thus denies Chapman’s petition (ECF No. 314).
Additionally, Anderson’s motion to intervene was premised on her theory that
Florida law applied to the distribution of the settlement funds here. Since she
has not established that the Court must apply Florida law, she has also not
established an interest that would support her motion to intervene. The Court
therefore also denies Anderson’s motion to intervene (ECF No. 318). Finally,
the parties have jointly asked for an order directing the Defendants to tender
their portions of the settlement amount. As indicated above, the Court grants
this motion (ECF No. 334).
       Lastly, the Court orders the Plaintiff to file his dismissal paperwork on
or before November 30, 2018.

      Done and ordered at Miami, Florida, on October 26, 2018.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
